

SECOND AMENDMENT TO LEASE


 
       THIS SECOND AMENDMENT TO LEASE is made as of the day of February, 2015 by
and between HILLSIDE SQUARE LLC, a New Jersey limited liability company
(“Lessor”) whose address is c/o The Bravitas Group, 105 Grove Street, Montclair,
New Jersey 07042, and FLOUROPHARMA, INC., a corporation (“Lessee”), having an
office located at 8 Hillside Avenue, Montclair, New Jersey 07042.
 
STATEMENT OF FACTS
 


       1. Lessor and Lessee entered into a Lease dated September, 2011 (the
“Lease”) covering certain premises designated as Suite 207 in the building known
as “Hillside Square” located at 8 Hillside Avenue, Montclair, New Jersey (the
“Leased Premises”).
      
       2. On July 1, 2014, Lessor and Lessee entered into an Amendment to Lease
pursuant to which the Leased Premises were changed from Suite 207 to Suite 108
and certain other terms of the Lease were modified as a result of the change in
the Leased Premises.
      
       3. Lessee and Lessor wish to (a) renew the Term of the Lease for an
additional three (3) years, and (b) modify the Lease to include an option for
Lessee to terminate the Lease.
 
AGREEMENT


       NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Lessor and Lessee agree as follows:
 
       1. Definitions. All capitalized and non-capitalized terms used in this
Agreement which are not separately defined herein but are defined in the Lease
shall have the meaning given to any such term in the Lease.
 
       2. Lease Renewal. The Term applicable to the Premises is hereby extended
for a period of three (3) years commencing on May 1, 2015 (the “Renewal Term
Commencement Date”) and expiring at 11:59 p.m. on April 30, 2018 (the “Renewal
Term”), and the Preamble to the Lease is hereby amended accordingly.
 
       3. Option to Terminate. Lessee shall have the option to terminate this
Lease (the “Termination Option”) at any time after the end of the first year of
the Renewal Term subject to and in accordance with the following terms and
conditions:
 
          A. Notice. If Lessee elects to exercise the Termination Option, Lessee
must give Lessor written notice of such election (“Lessee’s Notice”) at least
six (6) months prior to the Lessee’s proposed termination date (the “Termination
Date”).
 
          B. Termination Date. The Lessee must vacate the Premises and deliver
possession thereof to Lessor on or before the Termination Date in accordance
with the requirements of the Lease.
 
          C. No Default. The Lessee must not be in default under this Lease
either on the date Lessee exercises the Termination Option or on the Termination
Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
          D. Lease Termination. If the Lessee properly and timely exercises the
Termination Option, this Lease shall terminate as of the Termination Date,
provided that all Rent and other charges payable under this Lease are paid
through the Termination Date. Neither Lessor nor Lessee shall have any rights,
estates, liabilities, or obligations accruing under this Lease after the
Termination Date, except such rights and obligations which, by the provisions of
this Lease, expressly survive the expiration or termination of the Term of this
Lease.
 
          E. Termination Option Void If Not Exercised. This Termination Option
shall automatically terminate and become null and void upon the earliest to
occur of: (1) the termination of Lessee’s right to possession of the Premises;
(2) the assignment of this Lease by Lessee in whole or in part in accordance
with the provisions of this Lease; or (3) the sublease by Lessee of all or any
part of the Premises.
 
       4. No Brokers. Lessee represents and warrants to Lessor that no broker
brought about this transaction, and Lessee agrees to indemnify and hold Lessor
harmless from any and all claims of any broker arising out of or in connection
with the negotiations of, or the execution of, this Agreement.
 
       5. Ratification of Lease. Except as expressly amended herein, the Lease
shall remain in full force and effect as if the same had been set forth in full
herein, and Lessor and Lessee hereby ratify and confirm all of the terms and
conditions thereof.


 
    IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Lease as of the day and year first above written.
 


 


 
 
HILLSIDE SQUARE LLC (Lessor)
 
By:   ___________________
         Robert H. Silver, Member
 
 
FLUOROPHARMA, INC. (Lessee)
 
By: /s/ Thijs Spoor
       Thijs Spoor, Chief Executive Officer


 

 


 

